Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 4/12/21 and 11/11/21. The submission are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Analysis with respect to the Co-Pending Application No. 17/228197 & 
US Patent 11006144
Co-Pend. 17/228197, Claim1
17/228234, Claim1
US11006144B2, Claim 1
1. A video decoding method comprising: 
1. A video decoding method comprising:
1. A video decoding method comprising:
          obtaining, from a bitstream, a motion vector difference resolution index; 
          obtaining, from a bitstream, a motion vector difference resolution index; 
               obtaining, from a bitstream, a motion vector difference resolution index;
obtaining motion vector difference resolution set information;
obtaining motion vector difference resolution set information;
obtaining motion vector difference resolution set information;
determining a motion vector difference resolution of a current block, based on the motion vector difference 



obtaining, from the bitstream, motion vector difference of the current block
obtaining, from the bitstream, motion vector difference of the current block
adjusting the motion vector difference based on the motion vector difference resolution; and
adjusting the motion vector difference based on the motion vector difference resolution; and
adjusting the motion vector difference based on the motion vector difference resolution; and
obtaining a motion vector of the current block by using a prediction motion vector and the adjusted motion vector difference, 
obtaining a motion vector of the current block by using a prediction motion vector and the adjusted motion vector difference, 
obtaining a motion vector of the current block by using a prediction motion vector and the adjusted motion vector difference, 
wherein the motion vector difference resolution set information indicates one motion vector difference resolution set among a plurality of motion vector difference resolution sets, the one motion vector difference resolution set including a plurality of motion vector difference resolutions, 
wherein the motion vector difference resolution set information indicates one motion vector difference resolution set among a plurality of motion vector difference resolution sets, the one motion vector difference resolution set including a plurality of motion vector difference resolutions, 
wherein the motion vector difference resolution set information indicates one motion vector difference resolution set among a plurality of motion vector difference resolution sets, the one motion vector difference resolution set including a plurality of motion vector difference resolutions
wherein the plurality of motion vector difference resolutions are predetermined and the motion vector difference resolution index 
included in the motion vector difference resolution set which is indicated by the motion vector difference resolution set information, 

included in the motion vector difference resolution set which is indicated by the motion vector difference resolution set information, 


obtained by using information included in a sequence parameter set.
wherein the motion vector difference is adjusted by shift operation based on the motion vector difference resolution.



Co-Pending Application No. 17/228197
Claim 1 of the instant application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Co-Pending Application No. 17/228197 in view of Lee et al. (US 20200267408, hereinafter Lee).
Although the claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application differs from claim 1 of the of Co-Pending Application No. 17/228197 in that the instant application includes wherein the motion vector difference is adjusted by shift operation based on the motion vector difference resolution.
However, this is known in the art as evidenced by Lee, which is in the same field of endeavor, discloses wherein the motion vector difference is adjusted by shift operation based on   ([0362], FIG. 23, the motion vector minimizing the error between the prediction block P0 generated from the motion vector shifted within a particular search range centered on the pixel position in the L0 reference picture indicated by the L0 initial motion vector and the prediction block PI generated from the L1 motion vector derived based on the L0 motion vector may be determined as the refined motion vector; [0363], FIG. 24.)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aforementioned elements as taught by Lee in order to provide systems for encoding/decoding an image with enhanced compression efficiency and reduced complexity (Lee, [0026]).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


US Patent No.  11006144
Claim 1 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of US Patent No.  11006144 (Application Number: 16/934228) in view of Lee et al. (US 20200267408, hereinafter Lee).

Regarding Claim 1:
Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application generic to all that is recited in claim 1 of the US Patent No. 11006144. That is, claim 1 of the instant application is anticipated by claim 1 of US Patent No.  11006144.
wherein the plurality of motion vector difference resolutions are predetermined and the motion vector difference resolution index corresponds to one motion vector difference resolution among the plurality of motion vector difference resolutions included in the motion vector difference resolution set which is indicated by the motion vector difference resolution set information, wherein the motion vector difference is adjusted by shift operation based on the motion vector difference resolution. 
However, this is known in the art as evidenced by Lee, which is in the same field of endeavor, discloses wherein the plurality of motion vector difference resolutions are predetermined and the motion vector difference resolution index corresponds to one motion vector difference resolution among the plurality of motion vector difference resolutions included in the motion vector difference resolution set which is indicated by the motion vector difference resolution set information, wherein the motion vector difference is adjusted by shift operation based on the motion vector difference resolution ([0228], information about motion compensation being entropy encoded/decoded includes at least one of an inter-prediction indicator, a reference picture index, a motion vector candidate index , a motion vector difference; ([0362], FIG. 23, the motion vector minimizing the error between the prediction block P0 generated from the motion vector shifted within a particular search range centered on the pixel position in the L0 reference picture indicated by the L0 initial motion vector and the prediction block PI generated from the L1 motion vector derived based on the L0 motion vector may be determined as the refined motion vector).



Claim Analysis with respect to the Co-Pending Application Nos. 17/228308 & 
17/228269
17/228234, Claim1
Co-Pend. 17/228308, Claim1
Co-Pend. 17/228269, Claim1
1. A video decoding method comprising: 
1. A video decoding method comprising:
1. A video decoding method comprising: 
          obtaining, from a bitstream, a motion vector difference resolution index; 
          obtaining, from a bitstream, a motion vector difference resolution index; 
          obtaining, from a bitstream, a motion vector difference resolution index; 
obtaining motion vector difference resolution set information;
obtaining motion vector difference resolution set information;
obtaining motion vector difference resolution set information;
determining a motion vector difference resolution of a current block, based on the motion vector difference resolution index and the motion vector difference resolution set information
determining a motion vector difference resolution of a current block, based on the motion vector difference resolution index and the motion vector difference resolution set information
determining a motion vector difference resolution of a current block, based on the motion vector difference resolution index and the motion vector difference resolution set information
obtaining, from the bitstream, motion vector difference of the current block
obtaining, from the bitstream, motion vector difference of the current block
obtaining, from the bitstream, motion vector difference of the current block

adjusting the motion vector difference based on the motion vector difference resolution; and
adjusting the motion vector difference based on the motion vector difference resolution; and
obtaining a motion vector of the current block by using a prediction motion vector and the adjusted motion vector difference, 
obtaining a motion vector of the current block by using a prediction motion vector and the adjusted motion vector difference, 
obtaining a motion vector of the current block by using a prediction motion vector and the adjusted motion vector difference, 
wherein the motion vector difference resolution set information indicates one motion vector difference resolution set among a plurality of motion vector difference resolution sets, the one motion vector difference resolution set including a plurality of motion vector difference resolutions, 
wherein the motion vector difference resolution set information indicates one motion vector difference resolution set among a plurality of motion vector difference resolution sets, the one motion vector difference resolution set including a plurality of motion vector difference resolutions, 
wherein the motion vector difference resolution set information indicates one motion vector difference resolution set among a plurality of motion vector difference resolution sets, the one motion vector difference resolution set including a plurality of motion vector difference resolutions, 
wherein the plurality of motion vector difference resolutions are predetermined and the motion vector difference resolution index corresponds to one motion vector difference resolution among the plurality of motion vector difference resolutions 
included in the motion vector difference resolution set which is indicated by the motion vector difference resolution set information, 

included in the motion vector difference resolution set which is indicated by the motion vector difference resolution set information, 

included in the motion vector difference resolution set which is indicated by the motion vector difference resolution set information, 
 adjusted by shift operation based on the motion vector difference resolution.
wherein the prediction motion vector is adjusted based on the motion vector difference resolution.
wherein the prediction motion vector is obtained by using a motion vector of a neighboring block of the current block.


Co-Pending Application No. 17/228308
Claim 1 of the instant application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Co-Pending Application No. 17/228308 in view of Lee et al. (US 20200267408, hereinafter Lee).
Although the claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application differs from claim 1 of the Co-Pending Application No. 17/228308 in that the instant application includes wherein the motion vector difference is adjusted by shift operation based on the motion vector difference resolution.
However, this is known in the art as evidenced by Lee, which is in the same field of endeavor, discloses wherein the motion vector difference is adjusted by shift operation based on the motion vector difference resolution  ([0362], FIG. 23, the motion vector minimizing the error between the prediction block P0 generated from the motion vector shifted within a particular search range centered on the pixel position in the L0 reference picture indicated by the L0 initial motion vector and the prediction block PI generated from the L1 motion vector derived based on the L0 motion vector may be determined as the refined motion vector; [0363], FIG. 24.)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aforementioned elements as taught by Lee in order to provide systems for encoding/decoding an image with enhanced compression efficiency and reduced complexity (Lee, [0026]).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Co-Pending Application No. 17/228269
Claim 1 of the instant application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Co-Pending Application No. 17/228269 in view of Lee et al. (US 20200267408, hereinafter Lee).
Although the claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application differs from claim 1 of the Co-Pending Application No. 17/228269 in that the instant application includes wherein the motion vector difference is adjusted by shift operation based on the motion vector difference resolution.
However, this is known in the art as evidenced by Lee, which is in the same field of endeavor, discloses wherein the motion vector difference is adjusted by shift operation based on the motion vector difference resolution  ([0362], FIG. 23, the motion vector minimizing the error between the prediction block P0 generated from the motion vector shifted within a particular search range centered on the pixel position in the L0 reference picture indicated by the L0 initial motion vector and the prediction block PI generated from the L1 motion vector derived based on the L0 motion vector may be determined as the refined motion vector; [0363], FIG. 24.)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aforementioned elements as taught by Lee in order to provide systems for encoding/decoding an image with enhanced compression efficiency and reduced complexity (Lee, [0026]).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243. The examiner can normally be reached 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/SAMUEL D FEREJA/Examiner, Art Unit 2487